Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Proposed Amendment
Claim 1 has been amended.
Claims 1-20 are pending

Per Examiner’s Amendment
Claims 8 and 15 have been amended.

Claims 1-20 have been allowed.


Response to Arguments

I.	Applicant’s arguments and amendments discussed, in the Interview Request of 5/13/2021 and Interview Summary of 7/8/21 with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102(a)(1) rejections of the pending claims has been withdrawn. 



Examiner’s Amendment
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty Rodney Rothwell on August 12, 2021.
Claim 1. (Examiner Amended) A method 
generating, by a directed acyclic graph based framework of an integrated computing system, a first model and a second model, wherein the first model is a pipeline of a first set of tasks for performing one or more operations associated with a chatbot and the second model is a pipeline of a second set of tasks for performing the one or more operations associated with the chatbot; 
executing, by the directed acyclic graph based framework of the integrated computing system, the first model for the chatbot in run-time and the second model for the chatbot in a background in design-time, wherein the executing the first model and the second model comprises obtaining a data set comprising an utterance from one or more channels or the data set comprising the utterance from a database, resolving an intent using the first model based on the utterance, and resolving the intent using the second model based on the utterance; 
collecting, by an event collector of the integrated computing system, one or more attributes for intent classification associated with resolving the intent using 
evaluating, by an analytic engine of the integrated computing system using one or more metrics, performance of the first model and the second model based on an analysis of the one or more attributes for the intent classification; 
determining, by the analytic engine, that the performance of the second model based on the evaluation is improved as compared to the performance of the first model; and 
executing, by the directed acyclic graph based framework of the integrated computing system, the second model for the chatbot in run-time rather that the first model.

Claim 8. (Examiner Amended) A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
 
generating, by a directed acyclic graph based framework of an integrated computing system, a first model and a second model, wherein the first model is a pipeline of a first set of tasks for performing one or more operations associated with a chatbot and the second model is a pipeline of a second set of tasks for performing the one or more operations associated with the chatbot; 
executing, by the directed acyclic graph based framework of the integrated computing system, the first model for the chatbot in run-time and the second model for the chatbot in a background in design-time, wherein the executing the first model and the second model comprises obtaining a data set comprising an utterance from one or more channels or the data set comprising the utterance from a database, resolving an intent using the first model based on the utterance, and resolving the intent using the second model based on the utterance; 
collecting, by an event collector of the integrated computing system, one or more attributes for intent classification associated with resolving the intent using 

determining, by the analytic engine, that the performance of the second model based on the evaluation is improved as compared to the performance of the first model; and 
executing, by the directed acyclic graph based framework of the integrated computing system, the second model for the chatbot in run-time rather that the first model.


	Claim 15. (Examiner Amended) A system 

one or more processors; and 
a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising: 
generating, by a directed acyclic graph based framework of an integrated computing system, a first model and a second model, wherein the first model is a pipeline of a first set of tasks for performing one or more operations associated with a chatbot and the second model is a pipeline of a second set of tasks for performing the one or more operations associated with the chatbot; 
executing, by the directed acyclic graph based framework of the integrated computing system, the first model for the chatbot in run-time and the second model for the chatbot in a background in design-time, wherein the executing the first model and the second model comprises obtaining a data set comprising an utterance from one or more channels or the data set comprising the utterance from a database, resolving an intent using the first model based on the utterance, and resolving the intent using the second model based on the utterance; 
collecting, by an event collector of the integrated computing system, one or more attributes for intent classification associated with resolving the intent using 
evaluating, by an analytic engine of the integrated computing system using one or more metrics, performance of the first model and the second model based on an analysis of the one or more attributes for the intent classification; 
determining, by the analytic engine, that the performance of the second model based on the evaluation is improved as compared to the performance of the first model; and 
executing, by the directed acyclic graph based framework of the integrated computing system, the second model for the chatbot in run-time rather that the first model.


Allowance
III.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of Applicant’s remarks in the interview summary of  7/8/2021, point out the reason the claims are patentable over the prior art of record—specifically that the cited prior art fails to teach the first model for the chatbot in run-time and the second model for the chatbot in a background in design-time, wherein the first and second models comprise data with an utterance from one or more channels, resolving an intent using the first and second models based on the utterance, evaluating performance of the models and executing, by the directed acyclic graph, the second model for the chatbot in run-time rather that the first model. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  


Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448